DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bass Jr et al (US 5,533,523) in view of Pagan (US 6,378,522).


    PNG
    media_image1.png
    241
    346
    media_image1.png
    Greyscale

Annotated figure 3
Regarding claim 1, Bass discloses a tongue separation device (see figures 1-8) comprising: 
a body unit (tongue depressor plate 17) including a contact surface (lower surface of the tongue depressor plate 17) configured to be inserted into a mouth to fix a tongue in a state of pushing the tongue in one direction (col 3, lines 3-4 recites the tongue depressor plate keeps the tongue in place as seen in figures 7-8); 
a support unit (outer flange 14) arranged at one end portion of the body unit (see figures 3 and 5) and supporting the body unit from outside the mouth (see figures 7-8 and col 2, lines 29-30 which discloses the outer or proximal flange 14 covers the facial surface of the lips);
 a tooth mounting unit (inner flange 15) arranged at one surface of the support unit (14) adjacent to a first region of the body unit (see annotated figure 3), configured to mount the teeth in a state where the body unit is inserted into the mouth (see figure 7 and 8; and col 2, lines 30-34 which discloses the flange 15 fitting the teeth 22/23), and including an upper surface configured to mount  upper teeth among the teeth and a lower surface configured to mount lower teeth among the teeth (see figure 8 and col 2, lines 30-34 which discloses the teeth 22 are the upper incisors and the teeth 23 are the lower incisors); and
 a tongue position checking unit including an opening (hollow passageway 13) formed at the support unit to check a position of the tongue from outside the mouth (see figures 4 and 8, where the limitation “to check a position of the tongue from outside the mouth” is considered intended use of the claimed invention which is achievable by the prior art in view of the disclosed hollow passageway enabling the positioning and insertion of endoscopy into the mouth of a patient, where a user would be able to see through the hole sufficiently for placement of the instrument to tell the tongue is secured behind plate 17),
 wherein a first portion of the contact surface of the body unit (lower surface of 17) adjacent to the one end portion of the body unit (see figure 3) is arranged over a virtual extension surface that passes through a center of the support unit and crosses between the upper surface and the lower surface of the tooth mounting unit (where the virtual extension surface is interpreted as a plane extending through two imaginary points, the plane is defined as along the axis 13 which extends through the center of the hollow 13, as seen in figure 5 the lower surface of 17 is adjacent to the axis line 18 ), 
a second portion of the contact surface of the body unit adjacent to an other end portion of the body unit (end of 17 near inner end 27) is arranged under the virtual extension surface (see figure 5, where the end of 17 towards 27 extends down and away from the axis line 18), and 
Bass fails to disclose the tongue position checking unit includes one or more supports extending between inner surfaces of the opening to disposed across the opening.
Pagan, in an analogous art of a respiratory device (abstract), teaches a checking unit having an opening (indicator assembly 3 with an opening interior the frame 30) which includes one or more supports (bar 36) extending between inner surfaces of the opening to dispose across the opening (see figure 4) for the purpose of mounting an indication strip that is visible during use (col 3, lines 45-48). 
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the tongue position checking unit of Bass to have one or more supports extending between inner surfaces of the opening to disposed across the opening as taught by Pagan for the purpose of enabling the mounting of devices to the tongue separator device. 
Regarding claim 13, Bass discloses the tongue position checking unit (13) is disposed at the support unit (14) adjacent to the contact surface of the body unit (17, see figure 5).
Regarding claim 14, Bass discloses the support unit (14) has a curved shape toward the body unit (see figure 3).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bass Jr et al in view of Pagan as applied to claim 1 above, and further in view of Flam (US 5,590,643).
Regarding claim 2, Bass/Pagan discloses the claimed invention as set forth above in claim 1, but fails to disclose a coupling member capable of being coupled to an outer peripheral surface of the tooth mounting unit and including one or more bumps formed at an outer surface thereof to mount the teeth.
However, Flam teaches a tongue separation device (protracting oral intubating airway 10) having a coupling member (resilient annular sleeve 20) capable of being coupled to an outer peripheral surface (bite portion 14) of a tooth mounting unit (a bite block or mouthpiece portion 12, see figures 1-5) and including one or more bumps formed at an outer surface thereof to mount the teeth (the bumps are formed by the arcuate grooves 21/22) for the purpose of retaining the upper and lower teeth in a mandible protracted position to prevent the tongue from falling backwards in the mouth of a patient (col 2, lines 49-57).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bass to have a coupling member capable of being coupled to an outer peripheral surface of the tooth mounting unit and including one or more bumps formed at an outer surface thereof to mount the teeth as disclosed by for the purpose of retaining the upper and lower teeth in a mandible protracted position to prevent the tongue from falling backwards in the mouth of a patient.
Regarding claim 3, Bass/Pagan/Flam disclose the claimed invention as set forth above in claim 2. Flam further teaches the coupling member (20) comprises a soft and stretchable material | (col 5, lines 15-20), but fails to disclose a specific type of material such as rubber or silicon material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the soft, stretchable resilient material of Bass/Flam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bass et al in view of Pagan as applied to claim 1 above, and further in view of Ogilvie et al (US 2011/0126840).
Regarding claim 11, Bass/Pagan discloses the claimed invention as set forth above in claim 1, but fails to disclose the body unit is formed to a uniform thickness.

However, Ogilvie teaches a body unit (tongue deflector 14) formed with a uniform thickness (thickness 55, as disclosed as equal to or less than 0.2 cm and uniform as seen in figure 5) for the purpose of retaining the tongue of the patient in a desired position (par 58-59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bass/Pagan to have the tongue position checking unit further includes one or more supports partitioning the opening for the purpose of facilitating the retention of an instrument in the opening.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bass et al in view of Pagan as applied to claim 1 above, and further in view of Robertson et al (US 2005/0056282).
Regarding claim 12, Bass/Pagan discloses the claimed invention as set forth above in claim 1, but fails to disclose a thickness of a second region of the body unit is greater than a thickness of the first region of the body unit.

    PNG
    media_image2.png
    243
    437
    media_image2.png
    Greyscale

Annotated figure 4
However, Robertson teaches a body unit (tongue depressor 55 which further includes a pair of vertically extending spacers 57 as recited in par 38) which has a thickness of a second region of the body unit is greater than a thickness of the first region of the body unit (via the spacers 57, see annotated figure 4) for the purpose of abutting against the roof of the wearer’s mouth to ensure that the tongue is not blocking the air passageway (par 38).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bass to have a thickness of a second region of the body unit is greater than a thickness of the first region of the body unit as disclosed by Robertson for the purpose of abutting against the roof of the wearer’s mouth to ensure that the tongue is not blocking the air passageway.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al in view of Pagan as applied to claim 1 above, and further in view of Sun (US 4,979,499).
Regarding claim 4, Bass/Pagan discloses the claimed invention as set forth above in claim 1, Bass further discloses the one end portion of the body unit is disposed on the first region and the other end portion of the body unit is disposed on the second region (see figure 3), but fails to disclose a first shielding member detachably attached to a second region of the body unit including the other end portion of the body unit, having a first thickness and a first length, and coupled to the body unit to increase at least one of a thickness and a length of the second region of the body unit.
However, Sun teaches a first shielding unit (rigid sheath 1 of figures 1-4 disclose four different embodiments of sheaths) which detachably attaches to an end region of a body unit including the free end portion of the body unit (the body unit is interpreted as equivalent to a laryngoscope blade, such as 32, 33, and 37 which are seen in figures 1-3 and discussed in col 3, lines 1-3, the equivalence is in view of the disclosure of col 1, lines 60-65 which state that the laryngoscope blades being used to contact, control and support the tongue, and col 2, lines 60-65 disclose that the sheath can be placed on the blade of a laryngoscope and that the sheath is disposable, so the sheath is inferred to be removable), the first shielding unit having a first thick ness and width (see figures 1-4, where each sheath has a clear thickness and width) and when the shielding member is coupled to the body unit it increases at least one of a thickness and a length of the end region of the body unit (see figure 1-3, where in figure 1 the sheath increases both the width and thickness of the blade 32, in figure 2 where the sheath increases the thickness, width and length of the blade 33 and figure 3 where the sheath increases the thickness, width and length of the blade 37) for the purpose of enabling more support and hold to the tongue when positioning (col 2, lines 1-7).
As both Bass and Sun disclose body units which are used to contact and position the tongue (the laryngoscope blade of Sun as disclosed in col 1, lines 60-65 and the tongue depressor plate of Bass seen in figures 7-8), it would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the detachably attachable first shielding unit disclosed by Sun, to a second region of the body unit including the other end portion of the body unit of Bass resulting in an increase of at least one of a thickness and a length of the second region of the body unit to achieve the predictable results of having a customized and thus improved securement of the tongue while inserting an instrument into the mouth of the patient. KSR, See MPEP 2143.
Regarding claim 5, Bass/Pagan/Sun disclose the claimed invention as set forth above for claim 4. Sun further teaches the first shielding member (1) includes an insertion groove (channel 6) formed to insert the second region of the body unit including the other end portion of the body unit (col 3, lines 1-5 and figures 2-3), for the reasons set forth above.
Regarding claim 6, Bass/Pagan/Sun disclose the claimed invention as set forth above in claim 4. Sun further teaches a second shielding member detachably attached to the second region of the body unit (in view of the varied embodiments of figures 1-4, which are all capable of being attached to a second or end region of the laryngoscope blade), having a second thickness and a second length (in view of col 2, lines 19-21 which discloses the sheaths can be different sizes and shapes for the purpose of fitting different sized mouths), and coupled to the body unit to increase at least one of the thickness and the length of the second region of the body unit (see figure 1-3, where in figure 1 the sheath increases both the width and thickness of the blade 32, in figure 2 where the sheath increases the thickness, width and length of the blade 33 and figure 3 where the sheath increases the thickness, width and length of the blade 37), wherein the body unit fixes the tongue in a state where any one of the first shielding member and the second shielding member is coupled thereto (example given in col 2, lines 65-70, which discloses the sheath 1 can be used to help stabilize the tongue and provide greater support and strength to the blade), the motivation being the same as set forth above.
Regarding claim 7, Bass/Pagan/Sun disclose the claimed invention as set forth above in claim 6. Sun further teaches the second thickness of the second shielding member is different from the first thickness of the first shielding member (in view of col 2, lines 19-21 which discloses the sheaths can be different sizes and shapes for the purpose of fitting different sized mouths and see figures 3 and 4 show varied total thicknesses of the sheath), for the reason set forth above.

Regarding claim 8, Bass/Pagan/Sun disclose the claimed invention as set forth above in claim 6. Sun further teaches the second length of the second shielding member is different from the first length of the first shielding member (in view of col 2, lines 19-21 which discloses the sheaths can be different sizes and shapes for the purpose of fitting different sized mouths and see figures 1 and 3 show varied total length of the sheath), for the reason set forth above.
Regarding claims 9-10, Bass/Sun disclose the claimed invention as set forth above in claim 6. Sun further teaches the shielding member being made of a material which is both rigid to withstand pressure by the tongue and resilient enough to be shaped on the body unit (col 2, lines 11-19), but fails to disclose the first shielding member and the second shielding member comprise different materials or the same material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second shielding member being made of different or the same materials which are appropriately rigid and resilient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al in view of Pagan in view of Sun.
Regarding claim 16, Bass discloses a tongue separation device (see figures 1-8) comprising:
a body unit (tongue depressor plate 17) including a contact surface (lower surface of tongue depressor plate 17) inserted into the mouth to fix the tongue in a state of pushing the tongue in a top-to-bottom direction (col 3, lines 3-4 which recites the tongue depressor plate keeps the tongue in place as seen in figures 7-8);

a support unit (outer flange 14) arranged at one end portion of the body unit (see figures 3 and 5) and supporting the body unit from outside the mouth (see figures 7-8 and col 2, lines 29- 30 which recites the outer or proximal flange 14 covers the facial surface of the lips);
Bass fails to disclose a first shielding member detachably attached to the body unit, having a first thickness and a first length, coupled to the body unit to increase at least one of a thickness and a length of the body unit and a tongue position checking unit including an opening formed at the support unit and one or more supports extending between inner surfaces of the opening to disposed across the opening.
Pagan, in an analogous art of a respiratory device (abstract), teaches a checking unit having an opening (indicator assembly 3 with an opening interior the frame 30) which includes one or more supports (bar 36) extending between inner surfaces of the opening to dispose across the opening (see figure 4) for the purpose of mounting an indication strip that is visible during use (col 3, lines 45-48). 
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the tongue position checking unit of Bass to have one or more supports extending between inner surfaces of the opening to disposed across the opening as taught by Pagan for the purpose of enabling the mounting of devices to the tongue separator device.
Sun teaches a first shielding unit (rigid sheath 1 of figures 1-4 disclose four different embodiments of sheaths) which detachably attaches to the body unit (the body unit is interpreted as equivalent to a laryngoscope blade, such as 32, 33, and 37 which are seen in figures 1-3 and discussed in col 3, lines 1-3, the equivalence is in view of the disclosure of col 1, lines 60-65 which state that the laryngoscope blades being used to contact, control and support the tongue, and col 2, lines 60-65 disclose that the sheath can be placed on the blade of a laryngoscope and that the sheath is disposable, so the sheath is inferred to be removable), having a first thickness and a first length (see figures 1-4, where each sheath has a clear thickness and width) and coupled to the body unit to increase at least one of a thickness and a length of the body unit (see figure 1-3, where in figure 1 the sheath increases both the width and thickness of the blade 32, in figure 2 where the sheath increases the thickness, width and length of the blade 33 and figure 3 where the sheath increases the thickness, width and length of the blade 37) for the purpose of enabling more support and hold to the tongue when positioning (col 2, lines 1-7).
As both Bass and Sun disclose body units which are used to contact and position the tongue (the laryngoscope blade of Sun as disclosed in col 1, lines 60-65 and the tongue depressor plate of Bass seen in figures 7-8), it would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the detachably attachable first shielding unit disclosed by Sun, to a second region of the body unit including the other end portion of the body unit of Bass resulting in an increase of at least one of a thickness and a length of the second region of the body unit to achieve the predictable results of having a customized and thus improved securement of the tongue while inserting an instrument into the mouth of the patient. Kruse MPEP 2143.
Regarding claim 17, Bass further discloses a tooth mounting unit (inner flange 15) arranged at one surface of the support unit (14) adjacent to a first region of the body unit (see annotated figure 3), mounting the teeth in a state where the body unit is inserted into the mouth (see figures 7 and 8 and col 2, lines 30-34 which recites the flange 15 fitting the teeth 22/23), and including an upper surface mounting upper teeth among the teeth and a lower surface mounting lower teeth among the teeth (see figure 8 and col 2, lines 30-34 where the teeth 22 are the upper incisors and the teeth 23 are the lower incisors); and a tongue position checking unit including an opening (hollow passageway 13) formed at the support unit to check a position of the tongue from outside the mouth (see figures 4 and 8, where the limitation “to check a position of the tongue from outside the mouth” is considered intended use of the claimed invention which is achievable by the prior art in view of the disclosed hollow passageway enabling the positioning and insertion of endoscopy into the mouth of a patient, where a user would be able to see through the hole sufficiently for placement of the instrument to tell the tongue is secured behind plate 17).
Regarding claim 18, Bass further discloses a first portion of the contact surface of the body unit (lower surface of 17) adjacent to the one end portion of the body unit (see figure 3) is arranged over a virtual extension surface that passes through a center of the support unit and crosses between the upper surface and the lower surface of the tooth mounting unit (where the virtual extension surface is interpreted as a plane extending through two imaginary points, the plane is defined as along the axis 13 which extends through the center of the hollow 13, as seen in figure 5 the lower surface of 17 is adjacent to the axis line 18 ), and a second portion of the contact surface of the body unit (end of 17 near inner end 27) adjacent to the other end portion of the body unit is arranged under the virtual extension surface (see figure 5, where the end of 17 towards 27 extends down and away from the axis line 18).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772